Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 10/29/2020.
Claims 1-15 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was in an interview with Henry J. Shikani on 2/24/2022.

This listing of claims will replace all prior versions and listings of claims in the application:

1. (Currently amended) A processor-implemented method


generating, by one or more hardware processors, a set of alarms on the source code, based on analysis of the source code using at least one static analysis tool, via the one or more hardware processors
constructing, by the one or more hardware processors, a code map using the source code and the previous version of the source code, based on a code mapping technique, via the one or more hardware processors
constructing, by the one or more hardware processors, a set of delta alarms from amongst the set of alarms, using a delta alarms identification technique based on the code map and the static analysis results of the previous version of the source code, wherein the set of delta alarms comprises a plurality of newly generated alarms and a plurality of impacted alarms
identifying, by the one or more hardware processors, a plurality of false positives from the set of delta alarms

pre-processing each of the annotated code based on a set of pre-processing techniques to obtain at least one pre-processed annotated code, wherein the set of pre-processing techniques is selected based on a dynamic configuration input
identifying iteratively at least one verification call for the assertions in each of the pre-processed annotated code, wherein the verification call is based on a verification context provided as an input function from the pre-processed annotated code
computing a set of reusable verification calls and a set of non-reusable verification calls from the identified verification calls based on a reuse computation technique using the delta alarms associated to the assertions in the annotated code, the verification context, and the AFPE results from the previous version source code, wherein the reuse computation technique includes a conservative reuse technique or an aggressive reuse technique
making the verification calls to a verification tool for the set of non-reusable verification calls to obtain a set of verification results of non-reusable verification calls

identifying a plurality of false positives in the delta alarms corresponding to the assertions in the annotated code based on the set of verification results of the non-reusable verification calls and the set of verification results of the reusable verification calls
eliminating, by one or more hardware processors, the false positives from the set of delta alarms to obtain a set of delta alarms remaining after the elimination and displaying the remaining delta alarms on a display screen

2. (Original) The method of claim 1, the source code and the previous version of the source code comprises a plurality of lines and a set of associated tokens for each of the lines.

3. (Currently amended) The method of claim 1, wherein constructing the code map based on the code mapping technique comprises: 
identifying a plurality of lines and a plurality of tokens deleted from the previous version of the source code
identifying a plurality of lines and a plurality of tokens added to the source code
identifying a plurality of unchanged lines and a plurality of unchanged tokens from the source code and the previous version of the source code

constructing the code map using the identified unchanged lines, the identified unchanged tokens, the identified changed lines and the identified changed tokens

4. (Currently amended) The method of claim 1, wherein the delta alarms identification technique is based on a version aware static analysis technique that includes the following steps: 
computing a set of newly generated alarms from amongst the set of alarms wherein each of the newly generated alarms is generated for the first time on the source code without having the same alarm on a correspondingly mapped line in the previous version of the source code
computing a set of repeated alarms from amongst the set of alarms wherein each of the repeated alarms repeats across the source code version and the previous version of the source code
computing a set of impacting code changes for each of the repeated alarms, using an impact analysis technique, wherein the impact analysis technique identifies any code changes that impact each of the repeated alarms 
computing a set of impacted alarms from amongst the repeated alarms, wherein an impacted alarm has one or more impacting code changes


5. (Currently amended) The method of claim 1, wherein the annotation technique is based on a context expansion technique that generates an annotated code as a variant of the source code by inserting a group of related assertions wherein, the group of related assertions are identified based on a set of common variables or a set of related variables in the assertion expressions, and based on a set of common related transitive data or a set of related transitive data and a set of control dependencies of the delta alarms for which the assertions are generated.

6. (Original) The method of claim1, wherein the dynamic configuration input is a real-time and dynamic input from a machine input or a user input.

7. (Currently amended) The method of claim1, wherein the verification tool comprises an analysis tool for verifying the assertions based on one or more of a model checking technique, a symbolic execution technique, a theorem proving technique and a deductive verification technique.

8. (Original) The method of claim 1, wherein the reuse computation techniques include the conservative reuse technique and the aggressive reuse technique, one of which is performed based on the dynamic configuration input.

9. (Original) The method of claim 1, using the conservative reuse technique to computing a set of reusable verification calls and a set of non-reusable verification calls from the identified verification calls comprises identifying a verification call as one of a reusable verification call and a non-reusable verification call based on delta alarms corresponding to the assertions to be verified and the verification context of the verification call and the aggressive reuse technique for computing a set of reusable verification calls and a set of non-reusable verification calls from the identified verification calls comprises identifying a verification call as a reusable verification call or a non-reusable verification call based on the delta alarms corresponding to the assertions to be verified, the verification context of the verification call, and the AFPE results of the previous version of the code.

10. (Currently amended) A system for identification and elimination of false positives from delta alarms, the system comprises: 
one or more hardware processors; 
an input/output interface; 
a memory in communication with the one or more hardware processors, wherein the one or more first hardware processors are configured to execute programmed instructions stored in the one or more first memories, to: 
receiving, by one or more hardware processors, an input data from a plurality of sources, wherein the input data comprises a source code from a  automated false positives elimination (AFPE) 
generating, by one or more hardware processors, a set of alarms on the source code, based on analysis of the source code using at least one static analysis tool, via the one or more hardware processors; 
constructing, by the one or more hardware processors, a code map using the source code and the previous version of the source code, based on a code mapping technique, via the one or more hardware processors; 
constructing, by the one or more hardware processors, a set of delta alarms from amongst the set of alarms, using a delta alarms identification technique based on the code map and the static analysis results of the previous version of the source code, wherein the set of delta alarms comprises a plurality of newly generated alarms and a plurality of impacted alarms; 
identifying, by the one or more hardware processors, a plurality of false positives from the set of delta alarms, wherein identifying the plurality of false positives comprises: 
generating an assertion for each the delta alarms from amongst the set of delta alarms; 
generating at least one annotated code based on an annotation technique, wherein each of the annotated code comprises at least one assertion; 
pre-processed annotated code, wherein the set of pre-processing techniques is selected based on a dynamic configuration input; 
identifying iteratively at least one verification call for the assertions in each of the pre-processed annotated code, wherein the verification call is based on a verification context provided as an input function from the pre-processed annotated code; 
computing a set of reusable verification calls and a set of non-reusable verification calls from the identified verification calls based on a reuse computation technique using the delta alarms associated to the assertions in the annotated code, the verification context, and the AFPE results from the previous version source code, wherein the reuse computation technique includes a conservative reuse technique or an aggressive reuse technique; 
making the verification calls to a verification tool for the set of non-reusable verification calls to obtain a set of verification results of non-reusable verification calls; 
obtaining a set of verification results of reusable verification calls based on the AFPE results on the previous version of the source code; and 
identifying a plurality of false positives in the delta alarms corresponding to the assertions in the annotated code based on the set of non-reusable verification calls and the set of verification results of the reusable verification calls; and 
eliminating, by one or more hardware processors, the false positives from the set of delta alarms to obtain a set of delta alarms remaining after the elimination and displaying the remaining delta alarms on a display screen.

11. (Currently amended) The system of claim 10, wherein for constructing the code mapping based on the code mapping technique, the one or more hardware processors are further configured by the instructions to: 
identifying a plurality of lines and a plurality of tokens deleted from the previous version of the source code; 
identifying a plurality of lines and a plurality of tokens added to the source code; 
identifying a plurality of unchanged lines and a plurality of unchanged tokens from the source code and the previous version of the source code; 
identifying a plurality of changed line and a plurality of changed token from the source code and the previous version of the source code; and 
constructing the code map using the identified unchanged lines, the identified unchanged tokens, the identified changed lines and the identified changed tokens.


computing a set of newly generated alarms from amongst the set of alarms wherein each of the newly generated alarms is generated for the first time on the source code without having the same alarm on a correspondingly mapped line in the previous version of the source code; 
computing a set of repeated alarms from amongst the set of alarms wherein each of the repeated alarms repeats across the source code version and the previous version of the source code; 
computing a set of impacting code changes for each of the repeated alarms, using an impact analysis technique, wherein the impact analysis technique identifies any code changes that impact each of the repeated alarms; 
computing a set of impacted alarms from amongst the repeated alarms, wherein an impacted alarm has one or more impacting code changes; and 
constructing a set of delta alarms using the newly generated alarms and the impacted alarms.

13. (Original) The system of claim 10, wherein for implementing the annotation technique, the one or more hardware processors are further configured by the instructions to generate an annotated code as a variant of the source code by inserting assertions corresponding to a group of related delta alarms, wherein the 

14. (Original) The system of claim 10, wherein for implementing the conservative reuse technique , the one or more hardware processors are further configured by the instructions to identify a verification call as a reusable verification call or a non-reusable verification call based on the delta alarms corresponding to the assertions to be verified and the verification context of the verification call and for implementing the aggressive reuse technique, the one or more hardware processors are further configured by the instructions to identify a verification call as a reusable verification call or a non-reusable verification call based on the delta alarms corresponding to the assertions to be verified, the verification context of the verification call, and the AFPE results of the previous version of the source code.

15. (Currently amended) A non-transitory computer-readable medium having embodied thereon a computer readable program for identification and elimination of false positives from delta alarms, the method wherein the computer readable program, when executed by one or more hardware processors, cause: 
receiving, by one or more hardware processors, an input data from a plurality of sources, wherein the input data comprises a source code from a plurality of source codes, a previous version of the source code, a static analysis 
generating, by one or more hardware processors, a set of alarms on the source code, based on analysis of the source code using at least one static analysis tool, via the one or more hardware processors; 
constructing, by the one or more hardware processors, a code map using the source code and the previous version of the source code, based on a code mapping technique, via the one or more hardware processors; 
constructing, by the one or more hardware processors, a set of delta alarms from amongst the set of alarms, using a delta alarms identification technique based on the code map and the static analysis results of the previous version of the source code, wherein the set of delta alarms comprises a plurality of newly generated alarms and a plurality of impacted alarms; 
identifying, by the one or more hardware processors, a plurality of false positives from the set of delta alarms, wherein identifying the plurality of false positives comprises: 
generating an assertion for each the delta alarms from amongst the set of delta alarms; 
generating at least one annotated code based on an annotation technique, wherein each of the annotated code comprises at least one assertion; 
pre-processing each of the annotated code based on a set of pre-processing techniques to obtain at least one pre-processed annotated code, wherein the set of pre-processing techniques is selected based on a dynamic configuration input; 
identifying iteratively at least one verification call for the assertions in each of the pre-processed annotated code, wherein the verification call is based on a verification context provided as an input function from the pre- processed annotated code; 
computing a set of reusable verification calls and a set of non-reusable verification calls from the identified verification calls based on a reuse computation technique using the delta alarms associated to the assertions in the annotated code, the verification context, and the AFPE results from the previous version source code, wherein the reuse computation technique includes a conservative reuse technique or an aggressive reuse technique; 
making the verification calls to a verification tool for the set of non-reusable verification calls to obtain a set of verification results of non-reusable verification calls ; and 
obtaining a set of verification results of reusable verification calls based on the AFPE results on the previous version of the source code ; and 
identifying a plurality of false positives in the delta alarms corresponding to the assertions in the annotated code based on the set of verification results of the non-reusable verification calls and the set of verification results of the reusable verification calls; and 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding the independent claims 1, 10 and 15, the prior art found Muske (US 2017/0075787 A1) in view of Chandra et al. (US 2010/0333069 A1) and further in view of NPL1 (Muske et al., “Efficient Elimination of False Positives using Static Analysis”, 2015) and further in view of NPL2 (Muske et al., “Repositioning of Static Analysis Alarms”, 2018) and further in view of Sistany et al. (US 2021/0034343 A1) fail to reasonably teach A processor-implemented method for identification and elimination of false positives from delta alarms, the method comprising: receiving, by one or more hardware processors, an input data from a plurality of sources, wherein the input data comprises a source code from a plurality of source codes, a previous version of the source code, a static analysis results of the previous version of the source code and an automated false positives elimination (AFPE) results of the previous version of the source code; generating, by one or more hardware processors, a set of alarms on the source code, based on analysis of the source code using at least one static analysis tool, via the one or more hardware processors; constructing, by the one or more hardware processors, a code map using the source code and the previous version of the source code, based on a code mapping technique, via the one or more hardware processors; constructing, by the one or more hardware processors, a set of delta alarms from amongst the set of alarms, 
Claim set 10-14 and claim 15 are similarly allowed for the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

	
/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193